Citation Nr: 0116133	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for varicose veins, 
left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran's varicose veins of the right leg are 
manifested by intermittent swelling and aching and fatigue on 
standing.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema of the right leg is not demonstrated.

2.  The veteran's varicose veins of the left leg are 
manifested by intermittent swelling and aching and fatigue on 
standing.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema of the right leg is not demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for varicose veins, right leg, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § § 4.1, 4.7, 4.104, Diagnostic Code 7120 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for varicose veins, left leg, have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § § 
4.1, 4.7, 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a February 1954 rating action, service connection was 
granted and a noncompensable rating assigned for bilateral 
varicose veins.  This award was based on evidence of varicose 
veins at the veteran's separation from active duty.  

At a July 1997 VA examination the veteran reported painful, 
tired legs with occasional edema.  Pain reportedly increased 
with distance walking, standing for periods, or when pressure 
was applied to the back of the knees.  The appellant denied 
ulcerations and statis dermatitis, but he did state that at 
times his legs were black and blue.  On examination the 
physician noted some slight venous distention, but "not 
really saccular distention."  There was no edema, stasis 
dermatitis or ulcers noted.  Peripheral pulses were normal.  
There was some small, slight venous distention in the 
popliteal area and lower legs, but nothing saccular or 
evidence of real true varicose veins.  The impression was 
varicose veins by history.

The report of a July 1998 VA examination included the 
veteran's report of tired feelings of the legs, pain and an 
increase of symptoms when he would stand or sit for periods 
of time.  No ulcers were noted by the veteran; however, he 
did report some dark areas in the knees and that his legs 
gets black and blue easily.  The veteran stated that his 
symptoms were relieved, or alleviated, by elevating his legs, 
as he does in a recliner, or with the use of stockings or an 
Ace bandage.  

Physical examination of the veteran at that time revealed 
varicose veins, distended veins of the legs especially with 
small saccular distention over the calf and anterior portion 
of the legs, especially on the right side.  No stasis 
dermatitis, ulcers or edema were noted.  Peripheral pulses 
were normal.  The clinical impression was mild, bilateral 
varicose veins without edema, ulceration, or statis 
dermatitis.

In a November 1998 rating action, a single 10 percent rating 
was assigned from June 26, 1997 to January 11, 1998.  
Effective January 12, 1998, separate 10 percent ratings were 
assigned for varicose veins of the right and left legs. 

The veteran submitted a claim for increase in January 2000.  
In the rating action presently on appeal, the RO denied that 
claim.  

At a February 2000 VA examination, the veteran reported that 
he was working part time hours at his employment.  
Symptomatically, he complained of a constant ache in his 
legs, usually occurring when he was at rest.  He indicated 
that he did not feel that there was appreciable swelling, but 
elevation of the legs did not relieve his symptoms.  The 
veteran did not describe any difficulties that had precluded 
his ability to work.  He noted that he was not receiving 
specific treatment for his varicosities nor had he had 
surgery for the condition.  The veteran reported that he 
rarely wore support hose but would do so if he were to 
perform weight-bearing activities. 

Physical examination of the legs revealed no swelling or 
edema.  There was no evidence of ulceration, stasis 
pigmentation or eczema.  Pedal pulses were described as 
bounding.  Physical examination of the lower extremities 
revealed a few small vesicular veins posteriorly in the calf 
and some small vesicular protrusions over both ankles.  They 
were nontender.  There was no dependent edema.  In his 
assessment, the examiner noted that "there is no obvious 
change from that noted in 1998 examination."

VA outpatient treatment records associated with the claims 
folder include a March 2000 chart entry which noted 
"varicosities of superficial veins not noted bilaterally.  
Edema of both L[ower] E[xtremities] is not present." 

In a statement received in April of 2000, the veteran 
reported that he had difficulty walking and had to cut his 
work hours in half because of the pain.  

A June 2000 letter from the veteran's private physician noted 
that the veteran had been under his care from 1969 until the 
fall of 1997.  The physician reported that the veteran's 
varicose veins had caused swelling, aching, discomfort and 
edema proportionate to the amount of time that he was on his 
legs.  The physician also noted that, on several occasions, 
the veteran had developed an itchy dermatitis of his lower 
legs which was felt to be due to the varicose veins and which 
responded temporarily to treatment.  

At the most recent VA examination, conducted in August 2000, 
the veteran reported reducing his work schedule from 30 to 15 
hours due to problems with his legs.  He described a 
constant, aching discomfort and swelling in the legs when 
weight-bearing.  The appellant reported that he was subject 
to rashes on either leg if he failed to use emollients and 
moisturizing cream on his lower legs.  The veteran stated 
that he occasionally used support hose, particularly if he 
was going to be weight bearing for any period of time.

Physical examination revealed no edema or skin breakdown on 
the right lower extremity.  No ulcerations or rashes were 
noted.  The legs were tender to palpation.  There were a few 
small saccular veins noted primarily posterior in the right 
calf.  There were a few small spider venules noted about his 
medial and lateral ankles.  The left lower extremity mirrored 
the right in that there was no edema, skin breakdown, 
ulceration or rash noted.  There was tenderness of both 
calves and anterior tibia.  Pedal pulses were palpable 
bilaterally.  In making an assessment, the examiner 
commented, "I see no great change from the previous physical 
examination dated 02-29-00."

II.  Analysis

The veteran contends that his service-connected bilateral 
varicose veins are more severe than the current ratings 
indicate.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's bilateral varicose veins are currently assigned 
separate 10 percent ratings under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under that Code, a 10 percent 
rating is applicable for varicose veins with intermittent 
edema or aching and fatigue in leg after prolonged standing 
or walking, with symptoms relieved by elevation of extremity 
or compression hosiery.  A 20 percent rating is warranted for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

After carefully reviewing the evidence the Board finds that 
increased ratings are not warranted.  As noted above, 
assignment of a 20 percent rating requires a showing of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  The veteran's most recent VA examination in August 
of 2000 noted no edema or skin breakdown, ulceration or rash 
for either leg.  In addition, the examiner noted no great 
change from the previous examination of February of 2000, at 
which he had noted no obvious change from that noted in the 
1998 examination.  

In the aforementioned examinations, there were no findings of 
persistent edema in either leg.  In fact, the examination 
reports indicated no edema present.  While there is mention 
of edema noted in the letter of June 2000 from the veteran's 
private physician, the Board notes that the appellant stopped 
seeing his private provider in 1997, and that the reports of 
recent VA examinations and a review of the VA treatment 
records do not support a finding of persistent edema.  As the 
present level of disability is of primary concern, Francisco, 
records from 1997 and earlier are of minimal probative value.

The Board has taken into consideration of the veteran's 
complaints, in particular with regard to his complaint that 
his bilateral varicose veins have caused him to reduce his 
hours at work.  Nevertheless, the medical evidence of record 
does not demonstrate that the veteran suffers persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema such that 
his bilateral varicose vein disabilities more nearly 
approximate that contemplated by a 20 percent rating.  As 
such, a preponderance of the evidence is against the claim.

The benefit sought on appeal is denied.

In reaching this decision, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this regard, the RO obtained post-service 
medical records and the veteran was afforded VA examinations 
in connection with his claim.  Moreover, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for varicose veins, left leg, is denied.  
An increased rating for varicose veins, right leg, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

